DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1 and 3-20 are pending wherein claims 1 and 3 are amended, claim 2 is canceled and claims 11-20 are new. 

Status of Previous Rejections
	The previous rejection of claims 1, 4-6 and 10 under 35 U.S.C. 103 as being unpatentable over Leveque (US 4,242,151) is withdrawn in view of the Applicant’s amendment to the claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 14-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (US 6,238,490). 
In regard to claims 3 and 16, Bell et al. (‘490) discloses plasma heat treating articles made of austenitic stainless steel at a temperature in the range of 300 to 600⁰C at a pressure of 100 to 1500 Pa (1 to 15 mbar) for 0.1 to 100 hours in an atmosphere such as methane, carbon dioxide, carbon prima facie case of obviousness has been established. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed temperatures, times, pressures and gas components from that disclosed by Bell et al. (‘490) because Bell et al. (‘490) discloses the same utility throughout the disclosed ranges. 
	In regard to claim 14, Bell et al. (‘490) discloses wherein the heat treating would occur at a temperature in the range of 300 to 600⁰C, which would include 425⁰C (column 2, lines 54-61). 
	In regard to claim 15, Bell et al. (‘490) discloses wherein the heat treating would occur at a temperature in the range of 300 to 600⁰C, which would include 425⁰C (column 2, lines 54-61). 
In regard to claim 20, Bell et al. (‘490) discloses plasma heat treating articles made of austenitic stainless steel at a temperature in the range of 300 to 600⁰C at a pressure of 100 to 1500 Pa (1 to 15 mbar) for 0.1 to 100 hours in an atmosphere such as methane, carbon dioxide, carbon monoxide with a relatively inert gas such as hydrogen, argon or helium (abstract, column 2, lines 41-column 3, line 10). The Examiner notes that the single step disclosed by Bell et al. (‘490) would read on the temperature, times, pressure and gas compositional limitations of all three steps claimed in addition to this tempering step. Since the temperatures, times, pressures and gas components of Bell et al. (‘490) overlap the ranges of the instant invention, a prima facie case of obviousness has been established. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed temperatures, times, pressures and gas components from that disclosed by Bell et al. (‘490) because Bell et al. (‘490) discloses the same utility throughout the disclosed ranges. 

Double Patenting
Applicant is advised that should claim 13 be found allowable, claim 17 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Allowable Subject Matter
Claims 1 and 4-11 are allowed.
	By the incorporation of claim 2 in to claim 1, claims 1 and 4-11 remain allowable for the reasons as set forth in the Office Action of January 25, 2022. 

Claims 12-13 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	In regard to claim 12, Bell et al. (‘490) discloses wherein the claimed method would be applicable to austenitic stainless steels, but fails to specify wherein the method would be applicable to bite type fittings. 
	In regard to claim 13/17, Bell et al. (‘490) fails to specify the gas flow rate of hydrogen. 
	In regard to claim 18, Bell et al. (‘490) fails to specify the gas flow rate of hydrogen, nitrogen and argon. 
	In regard to claim 19, Bell et al. (‘490) fails to specify the gas flow rate of hydrogen, nitrogen and hydrocarbon. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 3, 14-16 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938. The examiner can normally be reached Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSEE R ROE/Primary Examiner, Art Unit 1759